IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,509-01


EX PARTE WILLIAM BUCKNER HUBBLE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 07-256 IN THE 235TH DISTRICT COURT

FROM COOKE COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of a
firearm by a felon and sentenced to sixty years' imprisonment. 
	Applicant contends that his counsel rendered ineffective assistance because he failed to
timely file a notice of appeal. This Court remanded the application to obtain a response from counsel.
	The trial court has determined that counsel failed to timely file a notice of appeal.  We find
that Applicant is entitled to the opportunity to file an out-of-time appeal of the judgment of
conviction in Cause No. 07-256 from the 235th District Court of Cooke County.  Applicant is ordered
returned to that time at which he may give a written notice of appeal so that he may then, with the
aid of counsel, obtain a meaningful appeal.  Within ten days of the issuance of this opinion, the trial
court shall determine whether Applicant is indigent.  If Applicant is indigent and wishes to be
represented by counsel, the trial court shall immediately appoint an attorney to represent Applicant
on direct appeal.  All time limits shall be calculated as if the sentence had been imposed on the date
on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute an
appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division. 

Delivered: October 9, 2013
Do not publish